UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
MARCO ANTONIO GALLO-RODRIGUEZ,)
                              )
          Plaintiff,          )
                              )
          v.                  )        Civil Action No. 08-1890 (RWR)
                              )
SUPREME COURT OF THE UNITED   )
STATES, et al.,               )
                              )
          Defendants.         )
______________________________)

                         MEMORANDUM OPINION

     Pro se plaintiff Marco Gallo-Rodriguez has sued the Supreme

Court of the United States, the United States Courts of Appeals

for the Fifth and Eleventh Circuits, and the United States

District Courts for the Southern District of Florida and the

Eastern District of Texas, alleging that these courts have

“refused to hear plaintiff’s underlying constitutional claims

that were brought to their attention through a habeas corpus

petition.”   (Compl. at 2.)   The complaint seeks five hundred

million dollars in damages.    (Id.)   The defendants have moved to

dismiss the complaint.   Because this court lacks subject matter

jurisdiction to review actions of other federal district and

appellate courts, and judges are immune from damage suits
                                -2-

stemming from their official acts, the defendants’ motion to

dismiss will be granted.1

     A district court lacks subject matter jurisdiction to review

a decision of the Supreme Court.   In re Marin, 956 F.2d 339, 340

(D.C. Cir. 1992); Griffin v. Higgins, Civil Action No. 99-1576

(GK), 1999 WL 1029177, at *1 (D.D.C. June 18, 1999).   A district

court also lacks subject matter jurisdiction to review the

actions of another lower federal court.   Jackson v. Camilletti,

Civil Action No. 09-1110 (RJL), 2009 WL 1708802, at *1 (D.D.C.

June 17, 2009) (concluding that the United States District Court

for the District of Columbia could not review proceedings that

occurred in the United States District Court for the Northern

District of West Virginia); Flemming v. United States, 847 F.

Supp. 170, 172 (D.D.C. 1994) (stating that the United States

District Court for the District of Columbia has no jurisdiction

to review a decision by the United States Court of Appeals for

the Fourth Circuit).   Thus, there is no subject matter

jurisdiction over a claim seeking review of actions taken by the

Supreme Court of the United States, the Courts of Appeals for the

Fifth and Eleventh Circuits, and the District Courts for the

Southern District of Florida and the Eastern District of Texas.



     1
      The defendants also move to strike a surreply filed by the
plaintiff regarding the defendants’ motion to dismiss. In light
of the disposition of the motion to dismiss, the motion to strike
will be denied as moot.
                                 -3-

     Even if Gallo-Rodriguez’s claim is interpreted as one for

damages against judicial officers, it still would not entitle him

to relief.   Judicial officers “enjoy absolute judicial immunity

from suits for money damages for all actions taken in the judge’s

judicial capacity, unless these actions are taken in the complete

absence of all jurisdiction.”    Sindram v. Suda, 986 F.2d 1459,

1460 (D.C. Cir. 1993) (citing Mireles v. Waco, 502 U.S. 9, 9

(1991) (stating that “[a] long line of this Court’s precedents

acknowledges that, generally, a judge is immune from a suit for

money damages”)).    The complaint alleges that the defendants

“refused to hear” claims Gallo-Rodriguez raised in his habeas

corpus petition.    (Compl. at 2.)   These alleged actions were

taken within the defendants’ official capacities, and the

defendants are therefore immune from this suit.

     Under even a liberal construction of his pro se complaint,

Howerton v. Ogletree, 466 F. Supp. 2d 182, 183 (D.D.C. 2006),

Gallo-Rodriguez is not entitled to relief.     Accordingly, the

complaint will be dismissed.    An appropriate order accompanies

this memorandum opinion.

     SIGNED this 19th day of November, 2009.


                                                 /s/
                                       RICHARD W. ROBERTS
                                       United States District Judge